Exhibit 10.2
AMENDMENT AND SUPPLEMENT NO. 1
to
Amended And Restated Security Agency Agreement
     THIS AMENDMENT AND SUPPLEMENT NO 1 (this “Supplement”) dated as of
August 21, 2009 amends and supplements the Amended and Restated Security Agency
Agreement (the “SAA”) dated as of October 6, 2005 among BANK OF AMERICA, N.A.
(“Bank of America”), as Global Administrative Agent (as defined therein) on
behalf of the Global Lenders (as defined therein), certain other creditors (or
the representatives of such creditors) of ProLogis, a Maryland real estate
investment trust (“ProLogis”), and Bank of America, as Collateral Agent (as
defined therein).
R E C I T A L S
     WHEREAS, Bank of America, in its capacity as Global Administrative Agent,
Collateral Agent and ProLogis are parties to the SAA;
     WHEREAS, in connection with a Third Amendment (the “Third Amendment”) to
the Global Credit Agreement (as defined in the SAA), Global Administrative
Agent, Collateral Agent and ProLogis have agreed to supplement the provisions of
the SAA to, among other things, permit ProLogis to grant liens on specified
collateral to certain specified holders of Designated Senior Debt (as defined in
the SAA), which collateral will not be shared with other holders of Designated
Senior Debt;
     WHEREAS, pursuant to the Third Amendment, the Majority Credit Parties (as
defined in the SAA) have approved and agreed to this Supplement and authorized
and directed Global Administrative Agent to sign this Supplement on their
behalf;
     NOW, THEREFORE, Global Administrative Agent (in such capacity and on behalf
of Global Lenders that constitute Majority Credit Parties), Collateral Agent and
ProLogis agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION.
     (a) In addition to terms defined in the preamble and recitals to this
Supplement, (i) capitalized terms have the respective meanings set forth in the
SAA unless otherwise defined herein or the context otherwise requires and
(ii) the following terms have the respective meanings indicated below:
     “Addition Notice” means a notice from ProLogis to Collateral Agent
substantially in the form of Attachment B.
     “Deletion Notice” means a notice from ProLogis to Collateral Agent
substantially in the form of Attachment C.
     “Grantor” means any Person that has granted a Lien on Specified Property.
     “Specified DS Debt” is defined in Section 2(a).
     “Specified Holders” is defined in Section 2(a).
     “Specified Property” means, subject to Section 2(c), specific property
designated in writing by ProLogis pursuant to a Specified Property Notice or an
Addition Notice.
     “Specified Property Notice” is defined in Section 2(a).
Amendment and Supplement No. 1 to
Amended and Restated Security Agency Agreement





--------------------------------------------------------------------------------



 



     “Specified Property Pool” means, with respect to any Specified DS Debt, the
pool of Specified Property on which Liens have been granted to secure such
Specified DS Debt.
     “Specified Property Proceeds” means any proceeds of any Specified Property
received by any applicable Specified Holder on or after the Trigger Date,
including any proceeds of any foreclosure, realization, collection, sale or
other disposition of such Specified Property, any amount paid or payable under
or in connection with such Specified Property, any insurance proceeds payable in
respect of such Specified Property, any proceeds of any condemnation or other
taking of such Specified Property, and any non-cash proceeds of such Specified
Property (and any subsequent proceeds thereof).
     (b) The rules of interpretation set forth in Section 1.2 of the Global
Credit Agreement shall apply in interpreting this Supplement (including all
Attachments hereto) as if such rules were fully set forth herein.
SECTION 2. DESIGNATION OF SPECIFIED PROPERTY.
     (a) ProLogis may from time to time, in its sole and complete discretion,
grant, and/or cause one or more of its Affiliates to grant, Liens on Specified
Property to certain specified Credit Parties or an agent therefor (any such
grantee, together with any Credit Parties for which such grantee acts as agent,
the “Specified Holders” with respect to such Specified Property) to secure
specified Designated Senior Debt held by such Specified Holders (“Specified DS
Debt”). Concurrently with any such grant, ProLogis will deliver to Collateral
Agent a duly-completed notice thereof substantially in the form of Attachment A
(a “Specified Property Notice”)
     (b) Subject to the agreements between ProLogis and the applicable Specified
Holders, ProLogis may add Specified Property to, or delete Specified Property
from, a Specified Property Pool by delivering to Collateral Agent an Addition
Notice or a Deletion Notice, as applicable. If at any time all Specified
Property is deleted from a Specified Property Pool, then the Designated Senior
Debt previously secured by such Specified Property Pool shall cease to be
Specified DS Debt.
     (c) Notwithstanding any other provision of this Supplement, (i) no
Collateral shall at any time constitute Specified Property or otherwise be
included in any Specified Property Pool; and (ii) any voluntary payment by any
Grantor from any source other than Specified Property and Specified Property
Proceeds, or recovery from any property of any Grantor that does not constitute
Specified Property Proceeds, shall be subject to the sharing and equalization
provisions of the SAA.
SECTION 3. EFFECT OF RECEIPT OF SPECIFIED PROPERTY PROCEEDS UNDER SAA.
     (a) Notwithstanding any other provision of this Supplement or the SAA,
(i) the receipt by any Specified Holder of Specified Property Proceeds shall not
constitute a Recovery; (ii) no Specified Property Proceeds (or any effect of the
reduction of Credit Obligations as a result of the application of such Specified
Property Proceeds) shall be included in the calculation of any Aggregate
Recovery Percentage, the Final Aggregate Recovery Percentage, any Final Recovery
Percentage, any Recovery Percentage or any Recovery Shortfall; and (iii) without
limiting the effect of the foregoing clause (ii), so long as any Specified
Holder of any Specified DS Debt has not irrevocably received payment in full of
such Specified DS Debt, for purposes of the SAA (including for the purpose of
determining any amount to be applied pursuant to Section 4 thereof), the amount
of such Specified DS Debt held by such Specified Holder at any time shall be
deemed to be equal to (and the amount of the Credit Obligations and Shared
Credit Obligations held by such Specified Holder shall be deemed to include) the
sum of (A) the actual amount of such Specified DS Debt then held by such
Specified Holder plus (B) the aggregate amount of
Amendment and Supplement No. 1 to
Amended and Restated Security Agency Agreement

2



--------------------------------------------------------------------------------



 



all Specified Property Proceeds previously applied to the payment of such
Specified DS Debt of such Specified Holder on or after the Trigger Date.
     (b) For the avoidance of doubt, (i) nothing in this Supplement or the SAA
shall obligate any Specified Holder to share any Specified Property Proceeds, or
any other direct or indirect benefit from any Lien on any Specified Property,
with any other Credit Party and (ii) all amounts payable to any Specified Holder
pursuant to Section 4 of the SAA, and all sharing and equalization of Recoveries
pursuant to Sections 5 and 6 of the SAA, shall be determined as if such
Specified Holder had not received any Specified Property Proceeds or any other
direct or indirect benefit of any Lien on Specified Property; provided that no
Specified Holder may receive, as a result of the foregoing provisions of this
Section 3(b)(ii), any payment under Section 4, 5 or 6 of the SAA with respect to
any Designated Senior Debt after such Designated Senior Debt has been paid in
full.
     (c) No Person that is not a Specified Holder of any Specified DS Debt shall
have any right (by subrogation or otherwise) with respect to any Specified
Property securing such Specified DS Debt or any Specified Property Proceeds
arising out of such Specified Property.
SECTION 4. RENUNCIATION OR RETURN OF SHARED PAYMENTS.
     (a) Any Specified Holder (or an agent therefor or a representative thereof)
may at any time, by notice to Collateral Agent, renounce its right to receive
all or any portion of any particular payment that such Specified Holder is
entitled to receive or has received under the SAA (other than a payment from
Specified Property Proceeds); provided that concurrently with a Specified
Holder’s renunciation of all or any portion of a payment that such Specified
Holder has previously received, such Specified Holder (or its agent or
representative) shall (i) identify the particular payment (or portion thereof)
that is being renounced by such Specified Holder and (ii) return to Collateral
Agent the amount so renounced.
     (b) If a Specified Holder renounces any payment, then (i) any amount
otherwise payable to, or returned by, such Specified Holder shall be
distributed, or redistributed, by Collateral Agent in accordance with the terms
of the SAA (but taking account of such renunciation and all other renunciations
by Specified Holders) and (ii) the Recovery Percentage, Final Recovery
Percentage and all other matters related to the sharing and equalization of
payments under the SAA shall be calculated giving effect to (i) such
renunciation and (ii) to the extent any portion of a renounced payment is, in
accordance with the SAA, applied to the Credit Obligations of other Credit
Parties, such application.
SECTION 5. ACTIONS BY SPECIFIED HOLDERS.
     No Specified Holder shall have any obligation to any other Credit Party
hereunder or under the SAA with respect to any Specified Property or any
Specified Property Proceeds. Without limiting the foregoing, any Specified
Holder may do any of the following without notice to or consent of Collateral
Agent or any other Credit Party hereunder or under the SAA, with respect to any
applicable Specified Property: (i) take or release any Lien on such Specified
Property; (ii) make such repairs, improvements and additions to such Specified
Property, and expend such funds in connection therewith (and add the amount of
any such expenditures to the amount of Specified DS Debt secured by a Lien on
such Specified Property), as such Specified Holder elects in its sole
discretion; (iii) dispose of such Specified Property in whatever state it then
exists (without making any repairs, improvements or additions thereto);
(iv) hold such Specified Property as security for the applicable Specified DS
Debt for such length of time as such Specified Holder elects in its sole
discretion; (v) dispose of such Specified Property at any time, in any manner,
on any terms and for any price such Specified Holder elects in its sole
discretion, whether in a public or private sale, and any disposition so made
shall be deemed to be commercially reasonable in all respects; (v) engage third
parties to assist such Specified Holder in the effectuation of any of the
Amendment and Supplement No. 1 to
Amended and Restated Security Agency Agreement

3



--------------------------------------------------------------------------------



 



foregoing or any other matter related to such Specified Property, in each case
on such terms and conditions as such Specified Holder elects in its sole
discretion; (vi) incur such out-of-pocket costs and expenses incidental to the
actions described above or otherwise related to such Specified Property,
including fees and disbursements of counsel and other third party professionals,
as such Specified Holder elects in its sole discretion; (vii) compromise, settle
or reduce the amount of any Specified DS Debt secured by such Specified
Property; (viii) extend, renew or increase the amount of, or take additional
security for, any Specified DS Debt; (ix) apply any Specified Property Proceeds
from such Specified Property to such obligations in respect of Specified DS Debt
as such Specified Holder elects in its sole discretion; and (x) in general, deal
in such manner with such Specified Property, Specified Property Proceeds
therefrom or Specified DS Debt secured thereby as such Specified Holder elects
in its sole discretion, in each case without regard to the interests of any
other Credit Party.
SECTION 6. INFORMATION.
     (a) If at any time the Global Credit Agreement Obligations constitute
Specified DS Debt, Global Administrative Agent shall promptly from time to time,
upon the written request of Collateral Agent, notify Collateral Agent of the
amount of (i) the outstanding Global Credit Agreement Obligations, (ii) the
Specified Property Proceeds previously applied to pay Global Credit Agreement
Obligations and (iii) the Global Credit Agreement Obligations deemed to be
outstanding in accordance with Section 3, in each case as of such date as
Collateral Agent may specify. Collateral Agent shall be entitled to rely
conclusively upon all information so provided by Global Administrative Agent.
     (b) If at any time any Other DSD Obligations constitute Specified DS Debt,
any Representative acting on behalf of any holder of such Other DSD Obligations
shall promptly from time to time, upon the written request of Collateral Agent,
notify Collateral Agent of the amount of (i) such outstanding Other DSD
Obligations, (ii) the amount of Specified Property Proceeds applied to pay such
Other DSD Obligations and (iii) the amount such Other DSD Obligations deemed to
be outstanding in accordance with Section 3, in each case as of such date as
Collateral Agent may specify. Collateral Agent shall be entitled to rely
conclusively upon all information so provided by any Representative.
     (c) If at any time any Hedging Obligations constitute Specified DS Debt,
the applicable Swap Party shall promptly from time to time, upon the written
request of Collateral Agent, notify Collateral Agent of the amount of (i) such
outstanding Hedging Obligations, (ii) the amount of Specified Property Proceeds
previously applied to pay such Hedging Obligations and (iii) the amount of such
Hedging Obligations deemed to be outstanding in accordance with Section 3, in
each case as of such date as Collateral Agent may specify. Collateral Agent
shall be entitled to rely conclusively upon all information so provided by any
Swap Party.
SECTION 7. AMENDMENT TO SECTION 8.
Sections 8(d) and (e) of the SAA are amended in their entirety to read as
follows, respectively:
     (d) Subject to any limitation set forth in the applicable Financing
Agreement or Notice of Designated Senior Debt (and, in the case of any “Note
Agreement” listed on Schedule 2, subject to compliance with the requirements of
Section 8(e)), ProLogis may revoke the classification of Designated Senior Debt
with respect to any indebtedness, or any particular series of indebtedness,
arising under any Financing Agreement upon delivery of notice to Collateral
Agent in the manner provided in Section 11(a).
Amendment and Supplement No. 1 to
Amended and Restated Security Agency Agreement

4



--------------------------------------------------------------------------------



 



     (e) Notwithstanding anything contained herein to the contrary (but subject
to the proviso below), ProLogis may, by notice to Collateral Agent, (i) revoke
the classification of any “Note Agreement” listed on Schedule 2 as an Other DSD
Agreement or (ii) revoke the classification of any particular series of
indebtedness issued under any such “Note Agreement” as Other DS Debt, in each
case not less than 90 days after disclosing such revocation (in a footnote or
otherwise) in a Form 10-Q or 10-K filed with the United States Securities
Exchange Commission (and upon such revocation, the obligations under such “Note
Agreement” or such series of indebtedness, as the case may be, shall no longer
constitute Designated Senior Debt or Credit Obligations); provided that ProLogis
may (in its sole discretion), by notice to Collateral Agent, agree that it will
not, at any time prior to a date specified by ProLogis in such notice, revoke
the Designated Senior Debt classification of any such “Note Agreement” or any
particular series of such indebtedness, in which case the classification of such
“Note Agreement” or such series as Designated Senior Debt may not be revoked
until such specified date.
SECTION 8. MISCELLANEOUS.
     (a) Nothing contained in this Supplement constitutes a waiver, amendment or
modification of any provision of the Global Credit Agreement or any other Loan
Document (as defined in the Global Credit Agreement) other than the SAA.
     (b) The provisions of Sections 11(f), (j), (k), (m), (p) and (q) of the SAA
are incorporated herein by reference as if fully set forth herein, mutatis
mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Amendment and Supplement No. 1 to
Amended and Restated Security Agency Agreement

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

            BANK OF AMERICA, N.A., as Global Administrative
Agent, individually in such capacity and on behalf of
the Majority Credit Parties
      By:   /s/ Will T. Bowers, Jr.         Will T. Bowers, Jr.       
Principal   

            BANK OF AMERICA, N.A., as Collateral Agent
      By:   /s/ Will T. Bowers, Jr.         Will T. Bowers, Jr.       
Principal   

Attachment C to Amendment and Supplement No. 1 to
Amended and Restated Security Agency Agreement





--------------------------------------------------------------------------------



 



          Acknowledged and agreed:

PROLOGIS, a Maryland real estate investment trust
      By:   /s/ Phillip D. Joseph, Jr.         Phillip D. Joseph, Jr.       
Senior Vice President and Treasurer     

7